Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 11, 13, 14 and 19-22 are presented for examination.
Claims 1 and 13 are amended. 
Claims 2-10, 12, and 15-18 are canceled.
Claims 20-22 are new

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David A. Bilodeau on February 18, 2021.

The application has been amended as follows:
Claims 1, and 13 have been amended and claim 21 have been cancelled.
In particular,
Claim 1 has been amended as follows:

receiving a plurality of thresholds from a network;
receiving, from the network, a random access channel (RACH) information for each coverage enhancement (CE) level, wherein the RACH information includes (1) a random access response window size, and (2) a timer for contention resolution;
performing at least one measurement for a cell;
determining, among a plurality of CE levels, a CE level based on the plurality of thresholds and results of the performed at least one measurement for the cell, 
wherein the CE level is determined as a CE level 0, based on that the results of the performed at least one measurement for the cell is not less than all of the plurality of thresholds;
selecting, among the RACH information, (1) a random access response window size corresponding to the CE level 0, and (2) a timer for contention resolution corresponding to the CE level 0; and
performing a random access procedure with the network based on (1) the selected random access response window size, and (2) the selected timer for contention resolution,
wherein the random access to the network comprises receiving, from the network, a random access response based on the random access response window size corresponding to the CE level 0.

Claim 13 has been amended as follows:
      13. (Currently Amended)  A wireless device in a wireless communication system, the wireless device comprising:
a memory; 
a transceiver; and 
a processor operatively coupled to the memory and the transceiver, wherein the processor is configured to:
control the transceiver to receive a plurality of thresholds from a network;

perform at least one measurement for a cell;
determine, among a plurality of coverage enhancement (CE) levels, a CE level based on the plurality of thresholds and results of the performed at least one measurement for the cell, 
wherein the CE level is determined as a CE level 0, based on that the results of the performed at least one measurement for the cell is not less than all of the plurality of thresholds; 
select, among the RACH information, (1) a random access response window size corresponding to the CE level 0, and (2) a timer for contention resolution corresponding to the CE level 0; and
perform a random access procedure with the network based on (1) the selected random access response window size, and (2) the selected timer for contention resolution,
wherein the random access to the network comprises receiving, from the network, a random access response based on the random access response window size corresponding to the CE level 0.


Claim 21 canceled.

Response to Arguments
Regarding Double Patenting Rejection applicant’s arguments, see page 5 paragraph 3, filed December 14, 2020, have been fully considered and are persuasive.  The Double Patenting Rejection have been withdrawn. 
Regarding 35 U.S.C. 112 (d) applicant’s arguments, see page 6 paragraph 1, filed December 14, 2020, with respect to claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 112 (d) rejection of claim12 have been withdrawn. 

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 paragraphs 3 – page 6, filed December 14, 2020, with respect to claims 1, 2, 11, 13, 14, and 19  have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 2, 11, 13, 14, and 19 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 2, 11, 13, 14, 19-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 11, 13, 14, 19-20 and 22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 13 … determining, among a plurality of CE levels, a CE level based on the plurality of thresholds and results of the performed at least one measurement for the cell, 
wherein the CE level is determined as a CE level 0, based on that the results of the performed at least one measurement for the cell is not less than all of the plurality of thresholds;
selecting, among the RACH information, (1) a random access response window size corresponding to the CE level 0, and (2) a timer for contention resolution corresponding to the CE level 0; and performing a random access procedure with the network based on (1) the selected random access response window size, and (2) the selected timer for contention resolution,
wherein the random access to the network comprises receiving, from the network, a random access response based on the random access response window size corresponding to the CE level 0… and in combination with other limitations recited as specified in claims 1, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li (US Pub. No.: 2015/0016312) discloses methods and apparatus are provided for a User Equipment (UE) and a base station in communication with each other to determine parameters for a Random Access (RA) process. The base station informs the UE through a System Information Block (SIB) of a number of resource sets for RA preamble transmission by the UE. Each resource set is associated with a number of repetitions for a RA preamble transmission, with a maximum number of RA preamble transmissions, and with a number of repetitions the base station transmits a response to a RA preamble reception. The SIB also informs an association between a range of path-loss values and a number of RA preamble repetitions. The UE determines a number of repetitions for a first RA preamble transmission from its path-loss measurement. 
Uemura (US Pub. No.: 2018/0070403) discloses a communication method, and an integrated circuit capable of efficiently performing a radio resource control procedure. The terminal device is provided with a first sublayer and a second sublayer that is a lower sublayer than the first sublayer. The first sublayer creates an RRC message corresponding to an RRC procedure and starts a timer relating to the RRC procedure on the basis of coverage level information. The second sublayer executes a random access procedure relating to the RRC procedure on a serving cell, determines the coverage level information in the random access procedure, and selects a random access preamble group on the basis of the determined coverage level information.
Bergman (US Pub. No.: 2016/0205659) discloses techniques and apparatus for supporting paging of user terminals by a base station that supports first and second paging modes, the second paging mode providing extended coverage relative to the first paging mode and using more resources than the first paging mode. An example method includes first determining (810) that the second paging mode is needed for a user terminal, and then initiating (820) paging of the user terminal according to the second paging mode, in response to said determining. In some embodiments, the node is a mobility management node, and initiating paging of the user terminal comprises sending, to the base station, a message ordering the base station to page the user terminal according to the second paging mode. In other embodiments, the node is the base station, and initiating paging comprises transmitting one or more paging messages using a message format corresponding to the second paging mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469